Name: 2000/92/EC: Council Decision of 24 January 2000 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out, for the period from 1 June 1999 to 31 May 2002, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of the Democratic Republic of SÃ £o TomÃ © e Principe on fishing off the coast of SÃ £o TomÃ © e Principe
 Type: Decision
 Subject Matter: fisheries;  Africa;  international affairs;  European construction
 Date Published: 2000-02-03

 Avis juridique important|32000D00922000/92/EC: Council Decision of 24 January 2000 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out, for the period from 1 June 1999 to 31 May 2002, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of the Democratic Republic of SÃ £o TomÃ © e Principe on fishing off the coast of SÃ £o TomÃ © e Principe Official Journal L 028 , 03/02/2000 P. 0040 - 0040COUNCIL DECISIONof 24 January 2000on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out, for the period from 1 June 1999 to 31 May 2002, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of the Democratic Republic of SÃ £o TomÃ © e Principe on fishing off the coast of SÃ £o TomÃ © e Principe(2000/92/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Agreement between the European Community and the Government of the Democratic Republic of SÃ £o TomÃ © e Principe on fishing off the coast of SÃ £o TomÃ © e Principe(1), hereinafter referred to as "Agreement",Having regard to the proposal from the Commission,Whereas:(1) the Community and SÃ £o TomÃ © e Principe have held negotiations with a view to determining amendments or additions to be made to the Agreement at the end of the period of application of the current Protocol annexed to the Agreement;(2) as a result of those negotiations, a new Protocol was initialled on 31 May 1999;(3) under this Protocol, Community fishermen may fish in waters under sovereignty or jurisdicition of SÃ £o TomÃ © e Principe from 1 June 1999 to 31 May 2002;(4) in order to avoid interruption of fishing activities by Community vessels, it is essential that the said Protocol be approved as quickly as possible; both Contracting Parties have therefore initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Protocol from the day following the date of expiry of the Protocol previously in force; the Agreement in the form of an Exchange of Letters should be approved subject to a defintive decision under Article 37 of the Treaty;(5) the method for allocating the fishing opportunities among the Member States should be defined on the basis of the traditional allocation of fishing opportunities under the Fisheries Agreement,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters concerning the provisional of the Protocol setting out, for the period from 1 June 1999 to 31 May 2002, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Government of the Democratic Republic of SÃ £o TomÃ © e Principe on fishing off the coast of SÃ £o TomÃ © e Principe is hereby approved on behalf of the Community.The text of the Agreement in the form of an Exchange of Letters is attached to this Decision.Article 2The fishing opportunities fixed in the Protocol shall be allocated among the Member States as follows:- freezer tuna seiners: France 18, Spain 18;- pole-and-line tuna vessels: France seven;- Surface longliners: Spain 28, Portugal Five.If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 3The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters on behalf of the Community.Done at Brussels, 24 January 2000.For the CouncilThe PresidentL. CAPOULAS SANTOS(1) OJ L 54, 25.2.1984, p. 1.